Citation Nr: 0506316	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, that granted the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD), evaluating it as 30 percent disabling 
effective August 2, 2001 (the date of the veteran's service 
connection claim), and on appeal of a May 2003 rating 
decision issued by the RO that denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) and increased the evaluation assigned 
to the veteran's service-connected PTSD to 50 percent 
disabling effective August 2, 2001.  The veteran has 
perfected a timely appeal on both claims.  

Because the veteran has disagreed with the initial disability 
rating of 50 percent assigned to his service-connected PTSD, 
the Board has characterized the issue as involving the 
propriety of the initial evaluation assigned following the 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In statements on a VA Form 21-4138 received at the RO in 
January 2003, the veteran's service representative notified 
VA that the veteran had applied for Social Security 
disability benefits because he "can no longer work due to 
his PTSD."  The veteran's Social Security records are 
potentially relevant to both of the currently appealed claims 
because these records may include Social Security disability 
examinations discussing the current nature and extent of the 
service-connected PTSD and the nature of the veteran's 
employability.  However, to date, the veteran's Social 
Security records have not been requested.  VA has a duty to 
assist claimants under the VCAA, that includes providing 
assistance in obtaining relevant records from the Social 
Security Administration.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5103A(b) (West 2002).

Additionally, given that the veteran's most recent VA PTSD 
examination occurred in March 2002, and because the veteran 
and his service representative contend that his service-
connected PTSD has worsened since this examination.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Social Security 
Administration (SSA) and obtain the 
veteran's complete Social Security 
records, including all decisions and any 
medical records relied upon in making 
those decisions.

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded a psychiatric 
examination to determine the nature and 
extent of his PTSD.  The claims folder, 
including a copy of this remand, must be 
sent to the examiner(s) for review.  

The examiner should provide opinions as 
to the current nature and extent of the 
veteran's service-connected PTSD.  The 
examiner should also discuss whether PTSD 
causes deficiencies in most of the 
following areas: work, school, family 
relations, judgment, thinking, and mood.  
The examiner should further note whether 
PTSD precludes the veteran from gaining 
or retaining employment consistent with 
his education and occupation without 
regard to age or any non-service-
connected disabilities.  A rationale for 
all opinions expressed, should be set 
forth in the examination report.

3.  Then, re-adjudicate the claims of 
entitlement to an initial disability 
rating in excess of 50 percent for PTSD 
and to TDIU.  If any determination 
remains adverse to the veteran, issue a 
supplemental statement of the case before 
the claims folder is returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


